People v Feliciano (2015 NY Slip Op 03560)





People v Feliciano


2015 NY Slip Op 03560


Decided on April 29, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
HECTOR D. LASALLE
BETSY BARROS, JJ.


2011-10017
 (Ind. No. 4031/98)

[*1]The People of the State of New York, respondent,
vJose Feliciano, appellant.


Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Anastasia Spanakos, and Adam K. Brody of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (McGann, J.), imposed October 5, 2011, which, upon the granting of his motion pursuant to CPL 440.20 to set aside a sentence of the same court (Hanophy, J.), imposed January 13, 2006, upon his conviction of manslaughter in the first degree, upon his plea of guilty, resentenced him as a second felony offender.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentencing court did not fail to independently exercise its discretion to determine an appropriate sentence (see People v Iliff, 115 AD3d 764; People v Seymour, 21 AD3d 1292; cf. People v Farrar, 52 NY2d 302). Taking into account all of the relevant circumstances, the resentence imposed was not excessive (see People v Ortiz, 84 AD3d 1118; People v Suitte, 90 AD2d 80).
CHAMBERS, J.P., DICKERSON, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court